Exhibit 10.29

 

AMENDMENT NO. 2

TO

LOAN AND SECURITY AGREEMENT

 

THIS AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of March 31, 2006, by and between IKANOS COMMUNICATIONS, a
Delaware corporation (“Borrower”), and SILICON VALLEY BANK, (“Bank”).
Capitalized terms used herein without definition shall have the same meanings
given them in the Loan Agreement (as defined below).

 

RECITALS

 

A.                                    Borrower and Bank have entered into that
certain Loan and Security Agreement dated as of the Effective Date, as amended
by Amendment No. 1 and Forbearance to the Loan and Security Agreement dated as
of June 30, 2005 (as so amended, the “Loan Agreement”), pursuant to which the
Bank has agreed to extend and make available to Borrower certain advances of
money.

 

B.                                    Borrower intends to acquire the FUSIV
network processor and ADSL technology product lines from Analog Devices, Inc.
for a price not to exceed $31,000,000 in cash and Cash Equivalents (the
“Acquisition”). Borrower desires that Bank (i) consent to this Acquisition and
(ii) amend an existing financial covenant to exclude from profitability certain
expenses and charges related to the Acquisition upon the terms and conditions
more fully set forth herein.

 

C.                                    Subject to the representations and
warranties of Borrower herein and upon the terms and conditions set forth in
this Amendment, Bank is willing to provide the consent contained herein and
amend the Loan Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing Recitals and intending to be
legally bound, the parties hereto agree as follows:

 

1.                                      CONSENT. As long as no Event of Default
exists at the time of the consummation of the Acquisition, Bank hereby consents,
subject to the terms of Section 5 hereof, to the Acquisition in accordance with
the terms set forth in Borrower’s Form S-1 and the pro forma financials for the
fiscal year ending 2006 prepared by Borrower.

 

2.                                      AMENDMENTS TO LOAN AGREEMENT.

 

2.1                               Section 6.7 (Financial Covenants).      
Section 6.7(b) of the Loan Agreement is amended in its entirety by replacing the
text thereof with the following:

 

(b)                                  For each date that is a quarter-end,
Borrower’s losses for the quarter then-ended shall not exceed the amount set
forth in opposite each time period set forth below:

 

--------------------------------------------------------------------------------


 

Period

 

Maximum Quarterly Losses

 

 

 

For the quarter ending 6/30/04

 

$4,000,000

 

 

 

For the quarter ending 9/30/04

 

$2,000,000

 

 

 

For the quarter ending 12/31/04

 

$1,000,000

 

 

 

For the quarters ending 3/31/05, 6/30/05, 9/30/05, 12/31/05

 

$0

 

 

 

For the quarters ending 3/31/06, 6/30/06, 9/30/06, 12/31/06

 

$0
In calculating Borrower’s loss for these quarters set forth opposite,
stock-based compensation expense and non-cash charges related to the 2006
acquisition of assets from Analog Devices, Inc. shall be excluded.

 

 

 

For the quarter ending 3/31/07 and each quarter thereafter

 

$0

 

3.                                      BORROWER’S REPRESENTATIONS AND
WARRANTIES. Borrower represents and warrants that:

 

(a)                                  immediately upon giving effect to this
Amendment (i) the representations and warranties contained in the Loan Documents
are true, accurate and complete in all material respects as of the date hereof
(except to the extent such representations and warranties relate to an earlier
date, in which case they are true and correct as of such date), and (ii) no
Event of Default has occurred and is continuing;

 

(b)                                  Borrower has the corporate power and
authority to execute and deliver this Amendment and to perform its obligations
under the Loan Agreement, as amended by this Amendment;

 

(c)                                  the certificate of incorporation, bylaws
and other organizational documents of Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

 

(d)                                  the execution and delivery by Borrower of
this Amendment and the performance by Borrower of its obligations under the Loan
Agreement, as amended by this Amendment, have been duly authorized by all
necessary corporate action on the part of Borrower;

 

2

--------------------------------------------------------------------------------


 

(e)                                  this Amendment has been duly executed and
delivered by the Borrower and is the binding obligation of Borrower, enforceable
against it in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, liquidation, moratorium or
other similar laws of general application and equitable principles relating to
or affecting creditors’ rights; and

 

(f)                                    as of the date hereof, it has no defenses
against the obligations to pay any amounts under the Obligations. Borrower
acknowledges that Bank has acted in good faith and has conducted in a
commercially reasonable manner its relationships with Borrower in connection
with this Amendment and in connection with the Loan Documents.

 

Borrower understands and acknowledges that Bank is entering into this Amendment
in reliance upon, and in partial consideration for, the above representations
and warranties, and agrees that such reliance is reasonable and appropriate.

 

4.                                      LIMITATION. The consent and amendment
set forth in this Amendment shall be limited precisely as written and shall not
be deemed (a) to be a waiver or modification of any other term or condition of
the Loan Agreement or of any other instrument or agreement referred to therein
or to prejudice any right or remedy which Bank may now have or may have in the
future under or in connection with the Loan Agreement or any instrument or
agreement referred to therein; or (b) to be a consent to any future amendment or
modification or waiver to any instrument or agreement the execution and delivery
of which is consented to hereby, or to any waiver of any of the provisions
thereof. Except as expressly amended hereby, the Loan Agreement shall continue
in full force and effect.

 

5.                                      EFFECTIVENESS. This Amendment shall
become effective upon the satisfaction of all the following conditions
precedent:

 

5.1                               Amendment. Borrower and Bank shall have duly
executed and delivered this Amendment to Bank.

 

5.2                               Payment of Amendment Fee. Borrower shall have
paid Bank an amendment fee equal to $2,500.00.

 

5.3                               Payment of Bank Expenses. Borrower shall have
paid all Bank Expenses (including all reasonable attorneys’ fees and reasonable
expenses) incurred through the date of this Amendment.

 

6.                                      COUNTERPARTS. This Amendment may be
signed in any number of counterparts, and by different parties hereto in
separate counterparts, with the same effect as if the signatures to each such
counterpart were upon a single instrument. All counterparts shall be deemed an
original of this Amendment.

 

7.                                      INTEGRATION. This Amendment and any
documents executed in connection herewith or pursuant hereto contain the entire
agreement between the parties with respect to the subject matter hereof and
supersede all prior agreements, understandings, offers and negotiations, oral or
written, with respect thereto and no extrinsic evidence whatsoever may be
introduced in any judicial or arbitration proceeding, if any, involving this
Amendment; except

 

3

--------------------------------------------------------------------------------


 

that any financing statements or other agreements or instruments filed by Bank
with respect to Borrowers shall remain in full force and effect.

 

8.                                      GOVERNING LAW; VENUE. THIS AMENDMENT
SHALL BE GOVERNED BY AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF CALIFORNIA. Borrower and Bank each submit to the exclusive
jurisdiction of the State and Federal courts in Santa Clara County, California.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

 

BORROWER:

IKANOS COMMUNICATIONS

 

a Delaware corporation

 

 

 

By:

/s/ Daniel K. Atler

 

 

Printed Name:

Daniel K. Atler

 

 

Title:

CFO

 

 

 

 

 

BANK:

SILICON VALLEY BANK

 

 

 

 

 

By:

/s/ Kevin Zeidan

 

 

Printed Name:

Kevin Zeidan

 

 

Title:

Relationship Manager

 

 

--------------------------------------------------------------------------------